Mr. Justice Breese delivered the opinion of the Court: The only point made by plaintiffs in error on this record is, that the decree was rendered without any evidence to warrant it. An examination of the allegations in the bill, and the proofs contained in the depositions, show clearly that the decree was proper. It is true, the doctrine of this court is, that in chancery causes the evidence must be preserved in the record, and this may be done by its being reduced to writing by the master, or by any one else under the direction of the court, or it may be embodied in the decree. Mason v. Bair, 33 Ill. 195; Waugh v. Robbins, id. 181. In this case the evidence was by depositions, which, taken with the admissions of the defendants in their answers, of the amount of money received of complainant, fully establish the allegations of the bill, that defendants violated their contract with complainant, and misapplied the money. There is no doubt, from the evidence, that they guaranteed the money advanced by complainant, and seven per cent interest thereon, and for this a decree passed, and it must be affirmed. Decree affirmed.